Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 8/3/2021. Claims 1-18 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,165,781 and 781’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to multiple IoT device communicating and interpreting commands sent on a bus.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,375,079 and 079’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to multiple IoT device communicating and interpreting commands sent on a bus. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US Patent Publication No. 2015/0006296 and Gupta hereinafter) in view of Kapoor et al. (US Patent Publication No. 2017/0201541 and Kapoor hereinafter).

As to claims 1 and 10, Gupta teaches a first Internet of Things (IoT) device comprising: memory (i.e., …par. 0059 the following: “The processor 208 can execute application programming instructions within a memory 212 of the IoT device.”);
 instructions in the first IoT device (i.e., …par. 0059 the following: “The processor 208 can execute application programming instructions within a memory 212 of the IoT device.”.); 
and at least one processor to execute the instructions to (i.e., …par. 0059 the following: “The processor 208 can execute application programming instructions within a memory 212 of the IoT device.”): 
access a first message transmitted by a second IoT device (i.e., …teaches in par. 0066 the following: “process information 310 includes but is not limited to performing determinations, establishing connections, making selections between different information options, performing evaluations related to data, interacting with sensors coupled to the communication device 300 to perform measurement operations, converting information from one format to another (e.g., between different protocols such as .wmv to .avi, etc.), and so on.”), 
the first IoT device and second IoT device communicatively coupled via a direct communication (i.e., …see figure 1); 
identify that the first message is indicative of an administrative event (i.e., …table 0001 illustrates the identified categories of IoT messages), 
the administrative event associated with a function of one or more of the first IoT device or the second IoT device (i.e., …teaches in par. 0076 the following: “The advertisement messages of 600 through 615 each include information such as a service number or ID, connection information for responding to the service advertisements, and so on.” …teaches in par. 0077 the following: “Later, assume App2 has data available for transmission (e.g., a notification that a washer is done with a wash cycle, a notification that a microwave or oven timer has expired, that a water heater is leaking, etc.)”. …illustrates in figure 1 a message indicating OEMs to add OEM specific fields to the notification messages); 
update a status of a system of IoT devices based on the administrative event (i.e., …teaches in par. 0083 the following: “an updated service announcement signal from an app overwrites the previous service announcement signal from the same app at the management application. Each consumer IoT device need only retain the version number of a previous system signaling service advertisement message to compare against the version number of later system advertisement messages.”), 
the system of IoT devices including the first IoT device and the second IoT device (i.e., …see figure 1 where multiple IoT devices are illustrated); 
and send a second message indicative of the administrative event to a universal bus (i.e., …teaches in par. 0076 the following: “Referring to FIG. 6, assume that a producer IoT device is provisioned with Apps 1, 2 and 3, with App1 supporting services 1A and 1B, application 2 supporting service 2 and application 3 supporting service 3. App1 generates and transmits a multicast or broadcast message throughout a local IoT environment (e.g., via Bluetooth, WiFi, LTE, etc.) including consumer IoT devices 1 . . . N that advertises service 1A, 600, and App1 also generates and transmits a multicast or broadcast message throughout the local IoT environment that advertises service 1B, 605. Similarly, App2 generates and transmits a multicast or broadcast message throughout the local IoT environment that advertises service 2, 610, and App3 generates and transmits a multicast or broadcast message throughout the local IoT environment that advertises service 3, 615. The advertisement messages of 600 through 615 each include information such as a service number or ID, connection information for responding to the service advertisements, and so on.” …teaches in par. 0079 the following: “A consumer IoT device 720 is provisioned with consumer applications 1 . . . N, 725 (e.g., where N is greater than or equal to 1), a consumer management application 730 and a device OS 735. Communication between the producer IoT device 700 and the consumer IoT device 720 is mediated via an IoT bus/transport 740…”).

Gupta does not explicitly state an admin command (i.e., administrative event message). 
In this instance the examiner notes the teachings of prior art reference Kapoor. 
Kapoor teaches in par. 0014 commands from a admin. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise admin command structures. One would have been motivated to do so to provide a simple and effective means to enforce device configuration and behavior, wherein admin commands help organize devices within the network and makes it easier for devices to communicate.

As to claims 2 and 11, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta teaches a first IoT device of claim 1, wherein the administrative event is indicative of the first IoT device not operating properly (i.e., …teaches in par. 0076 the following: “The advertisement messages of 600 through 615 each include information such as a service number or ID, connection information for responding to the service advertisements, and so on.” …teaches in par. 0077 the following: “Later, assume App2 has data available for transmission (e.g., a notification that a washer is done with a wash cycle, a notification that a microwave or oven timer has expired, that a water heater is leaking, etc.)”.).
Gupta does not explicitly state an admin command (i.e., administrative event message). 
In this instance the examiner notes the teachings of prior art reference Kapoor.  Kapoor teaches in par. 0014 commands from a admin. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise admin command structures. One would have been motivated to do so to provide a simple and effective means to enforce device configuration and behavior, wherein admin commands help organize devices within the network and makes it easier for devices to communicate.

As to claims 3 and 12, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta teaches a  first IoT device of claim 2, wherein the administrative event is indicative of an input device to the first IoT device not functioning properly (i.e., …teaches in par. 0076 the following: “The advertisement messages of 600 through 615 each include information such as a service number or ID, connection information for responding to the service advertisements, and so on.” ..teaches in par. 0077 the following: “Later, assume App2 has data available for transmission (e.g., a notification that a washer is done with a wash cycle, a notification that a microwave or oven timer has expired, that a water heater is leaking, etc.)”.).
Gupta does not explicitly state an admin command (i.e., administrative event message). 
In this instance the examiner notes the teachings of prior art reference Kapoor.  Kapoor teaches in par. 0014 commands from a admin. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise admin command structures. One would have been motivated to do so to provide a simple and effective means to enforce device configuration and behavior, wherein admin commands help organize devices within the network and makes it easier for devices to communicate.

As to claims 4 and 13, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta teaches a first IoT device of claim 2, wherein the administrative event is indicative of an output device of the first IoT device not functioning properly (i.e., …teaches in par. 0076 the following: “The advertisement messages of 600 through 615 each include information such as a service number or ID, connection information for responding to the service advertisements, and so on.” ..teaches in par. 0077 the following: “Later, assume App2 has data available for transmission (e.g., a notification that a washer is done with a wash cycle, a notification that a microwave or oven timer has expired, that a water heater is leaking, etc.)”.).

Gupta does not explicitly state an admin command (i.e., administrative event message). 
In this instance the examiner notes the teachings of prior art reference Kapoor.  Kapoor teaches in par. 0014 commands from a admin. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise admin command structures. One would have been motivated to do so to provide a simple and effective means to enforce device configuration and behavior, wherein admin commands help organize devices within the network and makes easier for devices to communicate.

As to claims 5 and 14, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta does not expressly teach a first IoT device of claim 1, wherein the administrative event is indicative of the second IoT device being not responsive.
Gupta does not explicitly state non-responsive. 
In this instance the examiner notes the teachings of prior art reference Kapoor.  
Kapoor teaches in par. 0036 the following: “wherein a CoAS is implemented to carry out actions of verification, rate analysis and behavioral monitoring, before sanitized versions of the commands are forwarded by the IoTF 506 to the device 508. As used herein, a “sanitized” version of a command can include an altered version of an inappropriate command, wherein such alterations can include not sending the command to the device, replacing the inappropriate command with one or more other commands, etc.” …Further teaches in par. 0043 the following: “generating an alert upon a determination that one of the collected command sequences is not consistent with any of the multiple learned patterns of deployment behavior, and performing one or more remedial actions based on the generated alert.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise device communication issue detection. One would have been motivated to do so to provide a simple and effective means to facilitating network communication integrity, wherein device communication issue detection helps identify faulty devices within the network and makes it easier to detect network intrusion.

As to claims 6 and 15, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta does not expressly teach a first IoT device of claim 1, wherein the administrative event is indicative of the second IoT device preparing an unclear message.
Gupta does not explicitly state an unclear message. 
In this instance the examiner notes the teachings of prior art reference Kapoor.  
Kapoor teaches in par. 0036 the following: “wherein a CoAS is implemented to carry out actions of verification, rate analysis and behavioral monitoring, before sanitized versions of the commands are forwarded by the IoTF 506 to the device 508. As used herein, a “sanitized” version of a command can include an altered version of an inappropriate command, wherein such alterations can include not sending the command to the device, replacing the inappropriate command with one or more other commands, etc.” …Further teaches in par. 0043 the following: “generating an alert upon a determination that one of the collected command sequences is not consistent with any of the multiple learned patterns of deployment behavior, and performing one or more remedial actions based on the generated alert.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise device communication issue detection. One would have been motivated to do so to provide a simple and effective means to facilitating network communication integrity, wherein device communication issue detection helps identify faulty devices within the network and makes it easier to detect network intrusion.

As to claims 7 and 16, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta teaches a first IoT device of claim 1, wherein the administrative event is a first administrative event, the processor to further: access a third message from a third IoT device, the third message indicative of a second administrative event (i.e., …teaches in par. 0066 the following: “process information 310 includes but is not limited to performing determinations, establishing connections, making selections between different information options, performing evaluations related to data, interacting with sensors coupled to the communication device 300 to perform measurement operations, converting information from one format to another (e.g., between different protocols such as .wmv to .avi, etc.), and so on.”); 
update the status of the system of IoT devices based on the second administrative event (i.e., …teaches in par. 0083 the following: “an updated service announcement signal from an app overwrites the previous service announcement signal from the same app at the management application. Each consumer IoT device need only retain the version number of a previous system signaling service advertisement message to compare against the version number of later system advertisement messages.”), 
the system of IoT devices including the third IoT device (i.e., …figure 8 illustrates multiple IoT devices); 
and send a fourth message indicative of the second administrative event to the universal bus (i.e. …figure 8 illustrate messaging).
Gupta does not explicitly state an admin command (i.e., administrative event message). 
In this instance the examiner notes the teachings of prior art reference Kapoor.  Kapoor teaches in par. 0014 commands from a admin. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise admin command structures. One would have been motivated to do so to provide a simple and effective means to enforce device configuration and behavior, wherein admin commands help organize devices within the network and makes it easier for devices to communicate.

As to claims 8 and 17, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta does not expressly teach a first IoT device of claim 1, wherein the administrative event is indicative of a quality of a communication link.
Gupta does not explicitly state an unclear message. 
In this instance the examiner notes the teachings of prior art reference Kapoor.  Kapoor teaches in par. 0036 the following: “wherein a CoAS is implemented to carry out actions of verification, rate analysis and behavioral monitoring, before sanitized versions of the commands are forwarded by the IoTF 506 to the device 508. As used herein, a “sanitized” version of a command can include an altered version of an inappropriate command, wherein such alterations can include not sending the command to the device, replacing the inappropriate command with one or more other commands, etc.” …Further teaches in par. 0043 the following: “generating an alert upon a determination that one of the collected command sequences is not consistent with any of the multiple learned patterns of deployment behavior, and performing one or more remedial actions based on the generated alert.”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise device communication issue detection. One would have been motivated to do so to provide a simple and effective means to facilitating network communication integrity, wherein device communication issue detection helps identify faulty devices within the network and makes it easier to detect network intrusion.

As to claims 9 and 18, the system of Gupta and Kapoor as applied to claim 1 above teaches the use of IoT devices, specifically Gupta does not teach a first IoT device of claim 1, wherein the administrative event is indicative of a fourth IoT device joining the system of IoT devices and a capability of the fourth IoT device.
Gupta does not explicitly state IoT device status. 
In this instance the examiner notes the teachings of prior art reference Kapoor. “ Kapoor teaches in par. 0031 the following: “ system learns the device's relationship with the other devices in the system. Additionally, at least one embodiment of the invention can also include registering a group of devices. Such an embodiment can include constructing a group (using a user interface (UI), for example) within the set of registered devices, as well as registering meta information about the group of devices such as, for example, how the devices are interconnected…“
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Gupta with the teachings of Kapoor by having their system comprise a device registration process. One would have been motivated to do so to provide a simple and effective means to control network configuration, wherein the device registration process helps facilitate device communication within the network and makes it easier to configure the devices for network communication.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497